Citation Nr: 1537634	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) prior to April 27, 2010, an increased disability rating in excess of 10 percent from April 27, 2010, and an increased disability rating in excess of 30 percent from March 12, 2012.  

2.  Entitlement to an increased initial disability rating for cervical degenerative joint disease (DJD) in excess of 10 percent prior to April 27, 2010, in excess of 30 percent from April 27, 2010, in excess of 10 percent from March 12, 2012, and in excess of 30 percent from January 12, 2015.  

3.  Entitlement to a compensable initial disability rating for bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013.  

5.  Entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear.  

6.  Entitlement to service connection for osteopenia/loss of bone density.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978, from March 1983 to May 1989, and from January 2003 to October 2005.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

These matters were previously remanded by the Board in May 2014 and December 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The Veteran's claim of entitlement to a compensable initial disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

An April 2014 RO decision denied the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013, entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear, and entitlement to service connection for osteopenia/loss of bone density.  Thereafter, in March 2015, the Veteran submitted a timely notice of disagreement (NOD) with the April 2014 RO decision.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Therefore, although the above issues were not certified to the Board on appeal, the Board will address them for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that VA has acknowledged the Veteran's March 2015 NOD or issued an SOC addressing the issues contained therein.  Therefore, the issues of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013, entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear, and entitlement to service connection for osteopenia/loss of bone density are also addressed in the REMAND portion of the decision below and are likewise REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to April 27, 2010, the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) was manifested by abdominal pain and diarrhea most closely approximated by the assigned noncompensable disability rating.  

2.  From April 27, 2010, the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) was manifested by abdominal pain, with frequent constipation, but without diarrhea.  

3.  From December 9, 2010, the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) was manifested by moderately severe diverticulosis in the sigmoid colon, and moderately severe ulcerative colitis in the rectum, sigmoid colon, and descending colon.  

4.  From March 12, 2012, the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) has been manifested by abdominal pain with alternating diarrhea and constipation, but without any malnutrition.  

5.  Prior to April 27, 2010, the Veteran's cervical DJD was manifested by forward flexion of the cervical spine to 45 degrees with pain and combined range of motion of the cervical spine to 320 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, spinal ankylosis, or intervertebral disc syndrome (IVDS).  

6.  From April 27, 2010, the Veteran's cervical DJD was manifested by forward flexion of the cervical spine to 15 degrees with pain and combined range of motion of the cervical spine to 100 degrees, without spinal ankylosis or IVDS.  

7.  From March 12, 2012, the Veteran's cervical DJD was manifested by forward flexion of the cervical spine to 40 degrees with pain and combined range of motion of the cervical spine to 280 degrees, with muscle spasms severe enough to result in an abnormal gait which required constant use of a cane, but without IVDS.  

8.  From January 12, 2015, the Veteran's cervical DJD has been manifested by forward flexion of the cervical spine to 15 degrees with pain and combined range of motion of the cervical spine to 65 degrees, without spinal ankylosis or IVDS.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) prior to April 27, 2010 have not been met, while the criteria for an increased 30 percent disability rating, but no higher, have been met from December 9, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.112, 4.113, 4.114, Diagnostic Code (DC) 7327 (2015).  

2.  The criteria for an increased initial disability rating for cervical degenerative joint disease (DJD) in excess of 10 percent prior to April 27, 2010 and in excess of 30 percent from April 27, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).  

3.  The criteria for a disability rating of 20 percent have been met from March 12, 2012; however, the criteria for a disability rating in excess of 30 percent from January 12, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claims on appeal arise from his continuing disagreement with the initial disability ratings assigned following the grants of service connection.  The Board notes that once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claims on appeal.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records (including VA examination reports), private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

As noted above, these matters were previously remanded by the Board in May 2014 to obtain SSA disability records and again in December 2014 to afford the Veteran current VA examinations and to obtain updated treatment records.  Following the Board remands, SSA records and updated VA treatment records have been associated with the claims file.  Additionally, the Veteran was afforded current VA examinations regarding his claimed conditions in January and February 2015.  

The Board has considered the Veteran's April 2015 statement that the January and February 2015 VA examinations regarding his intestinal and neck conditions were inadequate because the examiner did not review his claims file and medical history and because the examiner specialized in internal medicine, rather than gastroenterology or orthopedics.  However, with respect to the adequacy of the examination, the Board finds the Veteran's assertions are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Indeed, the Board finds the VA examiner documented the Veteran's reported medical history and made specific findings based on a synthesis of the Veteran's medical history, his interview of the Veteran, and a thorough examination.  Moreover, the December 2014 Board remand did not specifically direct that the Veteran was to be examined by a gastroenterologist or an orthopedist; rather, the Board directed that the assigned examiners should have sufficient expertise to fully assess the current severity of the Veteran's conditions.  Other than the Veteran's implied conclusion that the VA examiner was unqualified, the Veteran has provided no specific evidence as to how the VA examiner lacked sufficient expertise to fully assess the current severity of his intestinal and neck conditions.  Therefore, the Board finds that the January and February 2015 VA examinations are adequate to decide the Veteran's claims, as they were based on thorough examinations wherein the examiner obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disabilities in sufficient detail to allow evaluation of the severity of his disabilities by the Board.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given this development, the Board finds there has been substantial compliance with the previously requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has considered the multiple staged rating periods assigned by the RO, as well as whether any additional staged rating periods are warranted.  


II.A.  Increased Rating - Diverticulitis  

The Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) is rated as noncompensable prior to April 27, 2010, 10 percent disabling from April 27, 2010, and 30 percent disabling from March 12, 2012 under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7327 (2015) as pertaining to diverticulitis.  The rating schedule indicates that diverticulitis should be rated as irritable colon syndrome (DC 7319), peritoneal adhesions (DC 7301), or ulcerative colitis (DC 7323) depending upon the predominant disability picture.  See id.  

Pursuant to DC 7319, mild irritable colon syndrome resulting in disturbances of bowel function with occasional episodes of abdominal distress warrants a noncompensable disability rating.  Id., DC 7319.  A 10 percent disability rating is warranted for moderate irritable colon syndrome resulting in frequent episodes of bowel disturbance with abdominal distress.  Id.  A maximum schedular 30 percent disability rating is warranted for severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.  

Pursuant to DC 7301, mild adhesions of the peritoneum warrant a noncompensable disability rating.  Id., DC 7301.  A 10 percent disability rating is warranted for moderate peritoneal adhesions resulting in pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  Id.  A 30 percent disability rating is warranted for moderately severe peritoneal adhesions resulting in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Id.  A maximum schedular 50 percent disability rating is warranted for severe peritoneal adhesions resulting in definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptures appendix, perforated ulcer, or operation with drainage.  Id.  Additionally, a note to DC 7301 states that ratings for peritoneal adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.  

Pursuant to DC 7323, a 10 percent disability rating is warranted for moderate ulcerative colitis, with infrequent exacerbations.  Id., DC 7323.  A 30 percent disability rating is warranted for moderately severe ulcerative colitis, with frequent exacerbations.  Id.  A 60 percent disability rating is warranted for severe ulcerative colitis, with numerous attacks a year and malnutrition, and health only fair during remissions.  Id.  A maximum schedular 100 percent disability rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Id.  

Additionally, there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2014).  Consequently, certain coexisting disease in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principal relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Therefore, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  


II.A.1.  Prior to April 27, 2010

The Veteran is service-connected for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) effective October 6, 2005.  Turning to the evidence following the assigned effective date and prior to April 27, 2010, a March 2006 statement from the Veteran's spouse reports that he experienced abdominal pain due to his diverticulitis.  

The Veteran was afforded a VA general examination in June 2006.  Upon physical examination, the Veteran's abdomen revealed normal bowel sounds in all quadrants, and that it was protuberant, soft, nontender, and nondistended, with any masses, organomegaly, or costovertebral tenderness.  A rectal examination revealed no external hemorrhoids, skin lesions, or irritations around the rectum, which had strong rectal sphincter tone.  There was no stool in the rectum for a hemoccult test.  

An April 2009 VA treatment record documents that a colonoscopy showed colitis in the sigmoid colon.  A November 2009 VA treatment record documents that the Veteran was hospitalized for a few days in order to have a perianal abscess drained.  He was again hospitalized for a short period in April 2008 for surgery on an anal fistula.  A January 2010 colonoscopy showed colitis in the descending colon to rectum.  In February 2010, the Veteran reported that his previous treatment included prednisone and Rowasa enemas; he also stated he was feeling better, with improved diarrhea.  

An SSA decision in early April 2010 found that the Veteran was disabled from September 2008 due to various conditions, including diverticulosis.  

After consideration of the evidence of record during the relevant rating period prior to April 27, 2010, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) prior to April 27, 2010.  

In order to warrant an increased compensable rating prior to April 27, 2010, the evidence must show moderate irritable colon syndrome resulting in frequent episodes of bowel disturbance with abdominal distress (pursuant to DC 7319), moderate peritoneal adhesions resulting in pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension (pursuant to DC 7301), or moderate ulcerative colitis, with infrequent exacerbations (pursuant to DC 7323).  See 38 C.F.R. § 4.114, DCs 7301, 7319, 7323.  

The Board notes that DC 7301, regarding ratings for peritoneal adhesions, will only be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id., DC 7301.  The evidence prior to April 27, 2010 documents that the Veteran experienced pain without any disturbance of motility, actual partial obstruction, or reflex disturbances; therefore, DC 7301 is not for application for the rating period prior to April 21, 2010.  

The Board acknowledges the lay reports of relevant observable symptomatology, including abdominal pain and diarrhea.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence that the Veteran possesses the medical expertise to opine regarding the severity of a complex intestinal disease in accordance with the relevant rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the lay evidence of record, while competent insofar as it relates observable symptoms, is not probative in determining a level of severity, such as moderate irritable colon syndrome or moderate ulcerative colitis.  The lay and medical evidence prior to April 27, 2010 documents that the Veteran experienced abdominal pain and diarrhea due to diverticulitis and colitis; however, it does not show that his condition most closely approximated by moderate irritable colon syndrome or moderate ulcerative colitis.  See 38 C.F.R. § 4.114, DCs 7319, 7323.  

As the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) prior to April 27, 2010, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.2.  From April 27, 2010

The Veteran was afforded a VA intestinal examination on April 27, 2010.  He reported current symptoms including daily lower left quadrant abdominal pain, frequent constipation, blood in the stool, and occasional nausea, but denied weight changes, vomiting, or diarrhea.  He stated that his current treatment included daily Metamucil and Lactulose.  The Veteran denied any limitations upon his activities of daily living or occupation due specifically to his intestinal condition.  He reported a prior history of hospitalizations or surgery related to this condition, including outpatient colonoscopies, and inpatient surgery to drain a perianal abscess.  Upon physical examination, the examiner noted that the Veteran was well developed, well nourished, and in no acute distress.  His abdomen was soft, had lower left quadrant tenderness on deep palpation, without guarding.  There were normal bowel sounds, without organomegaly or palpable masses.  The examiner diagnosed the Veteran with diverticulosis with evidence of inflammatory bowel disease (colitis of sigmoid colon).  

Private treatment records from beginning in April 2010 document an initial evaluation where the Veteran complained of intermittent episodes of left-sided abdominal pain for the past two years.  He also reported a dull, aching rectal pain with occasional rectal bleeding, but denied diarrhea or weight loss.  The physician assessed his condition as abdominal pain with hemorrhoids; he also noted the need to rule out diverticulitis.  At a June 2010 follow up, the Veteran reported he was doing better.  He reported one to three bowel movements per day.  The physician noted the Veteran was well developed and well nourished.  He assessed rectal bleeding due to hemorrhoids but noted that the Veteran's diverticulitis was resolved.  

At a September 2010 private follow up, the Veteran complained of anal pressure for the past month, with episodes of bloody mucus discharge; this was assessed as an anal fissure.  Similarly, in December 2010, the Veteran complained of significant anal pressure with a sense of urgency, and described bloody mucus and lower abdominal cramping pain.  The documented assessment was rectal bleed, diarrhea, and tenesmus.  The private physician noted the Veteran's symptoms were suggestive of at least proctitis, if not ulcerative colitis, and a colonoscopy was scheduled.  The December 2010 colonoscopy showed evidence of moderately severe diverticulosis in the sigmoid colon, and moderately severe ulcerative colitis in the rectum, sigmoid colon, and descending colon.  The mucosa appeared edematous, erosive, erythematous, friable, thickened, and ulcerated.  A January 2011 follow up visit documented that biopsies taken at the time of the December 2010 colonoscopy showed non-specific colitis.  The Veteran was noted to be doing much better.  His condition was assessed as ulcerative colitis.  In February 2011, the Veteran was doing well.  He reported having two to four bowel movements per day, which were well formed, without rectal bleeding.  The physician noted that the Veteran's assessed ulcerative colitis was clinically improving.  

VA treatment records from May 2011 document that the Veteran was seen at an unscheduled visit due to his ulcerative colitis.  It was noted that he had responded well to treatment, but that he was still having bleeding and required a short course of steroid therapy.  The VA physician noted the Veteran would be followed on an as needed basis.  In June 2011, the Veteran reported that he was still having problems with his colitis, including mucous in his stool, tenesmus, and pain.  He noted that he was taking iron tablets, which improved his anemia.  The VA physician noted the Veteran's ulcerative colitis was not optimally controlled, and a trial of prednisone was discussed.  In October 2011, the Veteran reported having three to ten bowel movements per day, without blood or mucus.  He had been treated with prednisone for the past year, and every attempt to come off led to a worsening in symptoms.  He had also been treated with mesalamine, Rowasa enemas, and Hydrocort foam in the past, without improvement.  He reported occasional stool leakage, perianal irritation, and tenesmus, but denied weight loss.  

After consideration of the evidence of record during the relevant rating period from April 27, 2010, and after resolving reasonable doubt in favor of the Veteran, the Board finds that an increased 30 percent disability rating is warranted for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) from December 9, 2010, when private treatment records document a colonoscopy study with findings of moderately severe diverticulosis in the sigmoid colon, and moderately severe ulcerative colitis in the rectum, sigmoid colon, and descending colon.  

In order to warrant an increased disability rating in excess of 10 percent from April 27, 2010, the evidence must show severe irritable colon syndrome resulting in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress (pursuant to DC 7319), moderately severe peritoneal adhesions resulting in partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain (pursuant to DC 7301), or moderately severe ulcerative colitis, with frequent exacerbations (pursuant to DC 7323).  See 38 C.F.R. § 4.114, DCs 7301, 7319, 7323.  

The Board again notes that DC 7301, regarding ratings for peritoneal adhesions, will only be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id., DC 7301.  The evidence from April 27, 2010 documents that the Veteran experienced pain without any disturbance of motility, actual partial obstruction, or reflex disturbances; therefore, DC 7301 is not for application for the rating period from to April 21, 2010.  

The Board acknowledges the lay reports of relevant observable symptomatology, including abdominal pain and diarrhea.  See Layno, 6 Vet. App. 465.  However, there is no evidence that the Veteran possesses the medical expertise to opine regarding the severity of a complex intestinal disease in accordance with the relevant rating criteria.  See Jandreau, 492 F.3d 1372.  Therefore, the lay evidence of record, while competent insofar as it relates observable symptoms, is not probative in determining a level of severity in relation to the relevant rating criteria.  

Although the Veteran reported daily lower left quadrant abdominal pain, with frequent constipation, at the April 2010 VA examination, he specifically denied experiencing diarrhea.  Likewise, April 2010 private treatment records document his intermittent abdominal pain, without diarrhea.  Therefore, an increased 30 percent disability rating is not warranted under DC 7319, as the rating criteria specifically requires symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.  

Notably, however, the December 2010 private colonoscopy study documents findings of moderately severe diverticulosis in the sigmoid colon, and moderately severe ulcerative colitis in the rectum, sigmoid colon, and descending colon.  Pursuant to DC 7323, an increased 30 percent disability rating is warranted for moderately sever ulcerative colitis, with frequent exacerbations.  See id., DC 7323.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that an increased 30 percent disability rating is warranted from December 9, 2010, but no sooner.  Additionally, an increased disability rating in excess of 30 percent is not warranted for the period from April 27, 2010, as the lay and medical evidence do not reflect the required severity of symptoms according to the relevant diagnostic criteria.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


II.A.3.  From March 12, 2012

The Veteran was afforded an additional VA intestinal examination in March 2012.  The VA examiner noted diagnoses of diverticulitis and colitis.  The Veteran's current symptoms included frequent episodes of bowel disturbance with abdominal distress.  However, there was no weight loss attributable to an intestinal condition, and no malnutrition, serious complications, or other general health effects due to an intestinal condition.  The examiner noted that the Veteran required continuous medication for control of his intestinal condition, including Apriso, Rowasa enemas, and folic acid.  Noted signs and symptoms included alternating diarrhea and constipation (the Veteran reported constipation about thirteen days per month, and up to ten stools per day following by periods of constipation lasting one to two days) and nausea without vomiting.  There were no other pertinent physical findings, complications, conditions, signs/symptoms, and the examiner stated there was no functional impact on the Veteran's ability to work.  

VA treatment records from March 2012 document a colonoscopy which showed possible ulcerative colitis, eosinophilic colitis, or microscopic colitis.  It was recommended that the Veteran start to taper off prednisone, and noted that he may need immunomodulators and/or biologics in the future.  

In October 2012, the Veteran's spouse reported that his health was declining and that he complained of diarrhea or constipation almost every day, with restroom trips every two hours.  She stated that it was having an effect on their personal and social lives.  The same month, the Veteran submitted a statement on a VA Form 9 which requested a 60 percent disability rating due to ulcerative colitis with severe symptoms with numerous attacks per year.  

November 2012 VA treatment records document a diagnosis of ulcerative colitis, which was noted to be stable on mesalamine and prednisone.  In January 2013, the Veteran reported having fecal incontinence and continued rectal bleeding, which he described as being unchanged from before.  He reported four to five bowel movements per day, but denied abdominal pain, abdominal swelling, nausea, vomiting, diarrhea, constipation, and weight loss.  In April 2013, he reported ongoing fecal incontinence, with intermittent episodes of bloody mucous every couple of weeks since his last visit in January 2013.  He reported one to five bowel movements per day, with abdominal pain and nausea, without vomiting, since starting Imuran treatment.  

In June 2012, the Veteran's spouse reported that she was more worried about his colon problems, and that his health had declined and continued to affect their personal and social life.  

July 2013 VA treatment records document the Veteran's report of continued nausea without emesis.  He reported rectal bleeding for the past week, and intentional weight loss.  In January 2014, the Veteran had a moderately severe flare of ulcerative colitis.  He was advised to contact the VA gastrointestinal (GI) clinic for further management and medication adjustments.  It was noted that he may require initiation of biologicals or prednisone.  He was clinically stable, without evidence of GI obstruction, sepsis, or intravascular volume depletion.  VA treatment records from that same month also document the Veteran's three-day increase in lower left quadrant pain, fecal urgency, and blood/mucus in stools.  His pain was slowly improving, but bloody diarrhea persisted.  

In May 2014, the Veteran's extended release arthritis medicine (meloxicam) was discontinued, since it could make his ulcerative colitis flare up.  It was noted that he should discuss alternative pain relief with his primary care provider.  VA treatment records in September 2014 document that the Veteran's last exacerbation of ulcerative colitis was in January 2014.  He reported still having occasional blood in his rectum, but he denied diarrhea or any abdominal pain on a routine basis.  

A December 2014 VA treatment record notes that the Veteran's ulcerative colitis treatment included Imuran, Apriso, and Canasa.  A rectal examination showed an anal fissure, which could be the cause of his fecal seepage.  There was noted concern for Imuran-induced nausea; however, this was quickly responded to with Phenergan and was the preferred treatment over biologics.  A notation from that same month documents that his hemoglobin was fairly stable over time and his anemia would continue to be monitored.  Indeed, a January 2015 lab result documents normocytic anemia.  

The Veteran was most recently afforded a VA intestinal examination in January 2015.  The examiner diagnosed current diverticulitis, since 2004, with current symptoms including abdominal pain, constipation, blood in stool, stool leaking from rectum, and continuous medication including Apriso, mesalamine suppositories, and Imuran.  There was no surgical treatment for his diagnosed intestinal condition.  Additional signs and symptoms were documented as follows: diarrhea (two to three times per week), alternating diarrhea/constipation (constipation four to five times per week), anemia, and nausea (requiring daily medication).  The examiner noted that the Veteran experienced episodes of bowel disturbance with abdominal distress, with more or less constant abdominal distress, episodes of exacerbations and/or attacks of the intestinal condition including: rectal pains, constipation, blood in stool, stool leaking (seven or more exacerbations/attacks in the past twelve months), weight loss attributable to the intestinal condition, with a baseline weight of 185 pounds and current weight of 174 pounds.  There was no malnutrition, no tumors or neoplasms, no other pertinent physical findings, complications, conditions, signs, and/or symptoms, and no functional impact on the Veteran's ability to work.  

A subsequent February 2015 disability benefits questionnaire submitted by the VA examiner notes that the Veteran continued to have abdominal pain, with alternating diarrhea and constipation during a flare.  There was no change in the diagnosis of diverticulitis.  

After consideration of the evidence of record during the relevant rating period from March 12, 2012, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) from March 12, 2012.  

In order to warrant an increased disability rating in excess of 30 percent from March 12, 2012, the evidence must show severe peritoneal adhesions resulting in definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage (pursuant to DC 7301), severe ulcerative colitis, with numerous attacks a year and malnutrition, and health only fair during remissions, or pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess (pursuant to DC 7323)  Notably, a 30 percent disability rating is the maximum schedular rating available under DC 7319.  See 38 C.F.R. § 4.114, DCs 7301, 7319, 7323.  

The Board again notes that DC 7301, regarding ratings for peritoneal adhesions, will only be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id., DC 7301.  The evidence from March 12, 2012 documents that the Veteran experienced pain without any disturbance of motility, actual partial obstruction, or reflex disturbances; therefore, DC 7301 is not for application for the rating period from to from March 12, 2 012.  

The Board also acknowledges the lay reports of relevant observable symptomatology, including abdominal pain and diarrhea.  See Layno, supra.  However, there is no evidence that the Veteran possesses the medical expertise to opine regarding the severity of a complex intestinal disease in accordance with the relevant rating criteria.  See Jandreau, supra.  Therefore, the lay evidence of record, while competent insofar as it relates observable symptoms, is not probative in determining a level of severity in relation to the relevant rating criteria.  

Significantly, in order to warrant an increased 60 percent disability rating under DC 7323, the Veteran must experience severe impairment, with numerous attacks a year and malnutrition, with health only fair during remissions.  38 C.F.R. § 4.114, DC 7323.  Likewise, for an increased 100 percent disability rating, the Veteran must experience pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  Id.  The Board notes that the relevant criteria are written in the conjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In sum, for an increased 60 or 100 percent disability rating under DC 7323, the Veteran must experience malnutrition.  However, the competent evidence of record does not establish that the Veteran has experienced malnutrition for at any time during the rating period from March 12, 2012; therefore, an increased disability rating is not warranted under DC 7323.  

As the preponderance of evidence weighs against the Veteran's claim of the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) from March 12, 2012, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


II.B.  Increased Rating - Cervical DJD

The Veteran's service-connected cervical degenerative joint disease (DJD) is rated variously as 10 percent disabling prior to April 27, 2010, 30 percent disabling from April 27, 2010, 10 percent disabling from March 12, 2012, and 30 percent disabling from January 12, 2015, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2015).  

Briefly, regarding the reduction of the Veteran's assigned disability rating from 30 percent to 10 percent, effective March 12, 2012, the Board notes that a rating reduction generally requires compliance with particular notification procedures under the law that require that specific notice be given to the appellant before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i) (2015).  However, because the RO decision which effected the reduction from 30 percent to 10 percent also granted an increased 30 percent disability rating for the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon), the decision did not lower the Veteran's overall combined disability evaluation or result in discontinuance of compensation; therefore, the particular notification procedures regarding rating reductions do not apply in this case and need not be discussed further.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also VAOPGCPREC 71-91 (Nov. 1991).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  Finally, a maximum schedular 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Board points out that the Veteran is already separately service-connected for radiculopathy of his bilateral upper extremities associated with his cervical DJD, effective March 12, 2012.  Notably, the Veteran has not pursued an appeal with respect to the disability ratings or effective dates assigned for his service-connected neurologic manifestations related to his cervical DJD; therefore, the Board need not address them herein, as they are not before the Board on appeal.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  


II.B.1.  Prior to April 27, 2010

The Veteran is service-connected for cervical DJD effective October 6, 2005.  He has not pursued an appeal with respect to the effective date assigned; therefore, turning to the relevant evidence from October 6, 2005 and prior to April 27, 2010, a private treatment record from December 2005 notes that the Veteran had experienced neck trouble on and off for a while, with some limitation of motion of his neck in turning his head from side to side and also on flexion and extension.  There was no tenderness or cervical spasm.  It was noted that he may require surgical intervention.  A January 2006 private treatment record documents continued neck pain and discussion of possible cervical spine surgery.  

A March 2006 statement from the Veteran's spouse reports that the Veteran could not return to work due to various health problems including pain in his neck.  

During a June 2006 VA general examination, the Veteran reported a history of neck pain beginning in September 2004, without acute injury, and current symptoms including constant aching pain, limited mobility, and stiffness.  He reported daily flare-ups of increased pain caused by lying down and prolonged sitting or maintaining one position, alleviated by daily prescription pain medication and heat application.  The veteran stated he was not able to drive for more than 45 minutes before having to stop and move around, but he denied any other effect on activities of daily living, including his ability to do yard work, home maintenance tasks, or to pursue recreational activities.  He also denied the use of any assistive devices for his neck condition.  The Veteran reported employment as a creamery supervisor and licensed electrician prior to his deployment from January 2003 to October 2005, after which he was unable to return to work due to his neck condition.  A physical examination revealed the following range of motion measurements:  forward flexion to 45 degrees with objective pain at the endpoint, extension to 45 degrees with objective pain at the endpoint, left lateral flexion to 40 degrees with objective pain at the endpoint, right lateral flexion to 45 degrees without pain, left lateral rotation to 70 degrees with objective pain at the endpoint, and right lateral rotation to 75 degrees with objective pain at the endpoint.  Repetitive movements of the cervical spine resulted in increased subjective complaints of pain with flexion and left and right lateral flexion, but it did not change range of motion or cause fatigability, weakness, or incoordination.  There was full muscle strength, without atrophy, muscle spasm, or pain with palpation.  

VA treatment records from March 2008 document that there was no tenderness upon palpation of the Veteran's neck; however, range of motion findings were not recorded.  

In March 2009, VA treatment records document that cervical spine range of motion was moderately limited on flexion and rotation.  A straight leg-raising test was negative bilaterally.  The Veteran was instructed in home exercises for physical therapy.  

An SSA decision from early April 2010 found that the Veteran was disabled from September 2008 due to various conditions, including cervicalgia secondary to posterior osteophytes with mild bilateral neural foraminal stenosis at levels C5-6 and C6-7, status post 2006 fusion at levels C5 through C7.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for cervical DJD prior to April 27, 2010.  

An increased 20 percent disability rating under DC 5242 requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented during the rating period.  Upon VA examination in June 2006, forward flexion of the cervical spine was from 0 to 45 degrees with pain and the combined range of motion of the cervical spine was 320 degrees.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 40, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected cervical spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician as a result of IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board notes that the Veteran and his spouse are also competent to report his observable symptoms, including neck pain.  See Layno, supra.  Although the lay statements of record report ongoing neck pain, such pain is contemplated by the assigned 10 percent disability rating.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 10 percent prior to April 27, 2010.  

The probative and detailed findings of the June 2006 VA examiner, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's cervical range of motion, with complaints of painful motion.  

To the extent that the additional medical evidence above documents that there was limitation of motion regarding the Veteran's neck disability, such as the March 2009 VA treatment record which states that cervical flexion and rotation were moderately limited, such records are of limited probative value, as they do not document precise range of motion findings as measured by a goniometer, which would allow for application of the applicable rating criteria.  Thus, the Board finds that the assigned 10 percent initial disability rating is appropriate to compensate the Veteran for his cervical spine disability which resulted in some limitation of motion with pain, prior to April 27, 2010.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent prior to April 27, 2010.  The preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for cervical DJD prior to April 27, 2010, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


II.B.2.  From April 27, 2010

The Veteran was afforded an additional VA examination in April 2010.  He reported current constant pain in the right posterior cervical area which radiated toward the right shoulder, in addition to flare-ups about four times per week for about six hours; however, he denied any incapacitating episodes of cervical spine pain and no prescribed bed rest over the past twelve months.  He stated he had marked limitation of motion in his neck which was increased during flare-ups and reported the use of a cane, without a neck brace.  Upon physical examination, the Veteran displayed a shuffling gait.  Range of motion findings were documented as follows:  forward flexion and extension to 15 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees, each with pain throughout.  There was no loss of motion or increase in pain upon repetition.  The examiner also noted the presence of stiffness, fatigue, neck spasms, and decreased motion.  Diagnostic imaging studies revealed anterior cervical discectomy and fusion, C5 to C7, without acute fractures or subluxations, and C4-C5 degenerative changes with questionable superimposed paraspinal muscle spasm.  

In December 2011 VA treatment records, the Veteran continued to report pain in his neck which was uncontrolled with hydrocodone.  

Likewise, in March 2012, he reported ongoing neck pain.  He was in no apparent distress and displayed a normal gait.  The VA physician noted that cervical range of motion was slightly reduced secondary to pain, but there was no pain with palpation of the cervical spine.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 30 percent for cervical DJD from April 27, 2010.  

An increased 40 percent disability rating under DC 5242 requires unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented during the rating period.  Upon VA examination in April 2010, forward flexion of the cervical spine was from 0 to 15 degrees with pain; however, there was no finding of unfavorable ankylosis.  Moreover, the Veteran did not have any type of spinal ankylosis required for an increased 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected cervical spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician as a result of IVDS; indeed, the Veteran denied any incapacitating episodes or prescribed bed rest upon VA examination in April 2010.  See 38 C.F.R. § 4.71a, DC 5243.  

As above, the Veteran is competent to report his observable symptoms, including neck pain.  See Layno, supra.  Although the continued to report ongoing neck pain during the rating period, such pain is contemplated by the assigned 30 percent disability rating for limited range of motion with pain.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 30 percent from April 27, 2010.  

The probative and detailed findings of the April 2010 VA examiner, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's cervical range of motion, with complaints of painful motion.  Thus, the Board finds that the assigned 30 percent disability rating is appropriate to compensate the Veteran for his cervical spine disability which resulted in some limitation of motion with pain from April 27, 2010.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 30 percent from April 27, 2010.  The preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for cervical DJD from April 27, 2010, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


II.B.3.  From March 12, 2012

The Veteran was afforded an additional VA examination in March 2012.  He complained of ongoing neck pain, stiffness, and limited range of motion, in addition to flare ups, during which he was limited from physical activities such as heavy lifting, repetitive movements, or prolonged sitting.  Upon physical examination, range of motion findings were documented as follows:  forward flexion to 40 degrees (with pain at 35 degrees), extension to 25 degrees (with pain at 15 degrees), right and left lateral flexion to 35 degrees (with pain at 35 degrees), right lateral rotation to 70 degrees (with pain at 65 degrees), and left lateral rotation to 75 degrees (with pain at 75 degrees).  There was no additional loss of range of motion upon repetition.  The examiner documented functional loss including pain on movement and localized tenderness, without guarding or muscle spasm.  Muscle strength testing was normal, without atrophy.  There was no IVDS, no use of assistive devices, and no impact upon the Veteran's ability to work.  

A subsequent March 2012 VA treatment record documents that a physical examination was unchanged from the VA examination earlier that same month.  The Veteran displayed a slightly antalgic gait and used a cane.  Muscle strength was normal, and cervical range of motion was slightly reduced secondary to pain.  

In August 2012, the Veteran submitted a statement that he disagreed with the reduction of his cervical spine disability rating from 30 percent to 10 percent, effective March 12, 2012.  In October 2012, the Veteran's spouse reported his ongoing neck pain, which limited his ability to drive, limited his motion, and affected his sleep.  That same month, the Veteran submitted a statement which asserted that the March 2012 VA examination was inaccurate because it did not document his symptoms including muscle spasms, constant use of cane, and functional impact upon his ability to work.  

VA treatment records from May 2013 document the Veteran's active range of motion in the cervical spine, without pain over the cervical spine.  A June 2013 VA treatment record states that the Veteran displayed decreased range of the cervical spine.  In July 2014, the Veteran denied pain over the cervical spine and had active range of motion of the cervical spine.  In September 2014, the Veteran reported constant, dull neck pain for the past eight or nine months.  A physical examination of the neck revealed palpable muscle spasms in the trapezius muscles bilaterally.  There was slight limitation of range of motion in all directions with some increased discomfort with rotation to both sides and with flexion.  There was no tenderness to palpation with compression or palpation of the spinous processes.  The Veteran also reported that his neck pain radiated up and resulted in headaches.  VA treatment records from December 2014 also document palpable muscle spasms in the trapezius muscles bilaterally, worse on the right, with slight limitation of range of motion in all directions and some increased discomfort with rotation to both sides and with flexion.  There was no tenderness to palpation with compression or palpation of the spinous processes.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence supports the assignment of an increased 20 percent disability rating for cervical DJD from March 12, 2012.  

An increased 20 percent disability rating under DC 5242 requires forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5242.  Notably, upon VA examination in March 2012, forward flexion of the cervical spine was from 0 to 40 degrees with pain and the combined range of motion of the cervical spine was 280 degrees.  Such limitation of motion is contemplated by a 10 percent disability rating.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 40, or 100 percent disability rating during the rating period.  To the extent that VA treatment records from May 2013 to December 2014 document that there was limitation of motion regarding the Veteran's neck disability, such records are of limited probative value, as they do not document precise range of motion findings as measured by a goniometer, which would allow for application of the applicable rating criteria.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected cervical spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician as a result of IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

As above, the Veteran is competent to report his observable symptoms, including neck pain.  See Layno, supra.  Although the continued to report ongoing neck pain during the rating period, such pain is contemplated by the assigned disability rating for limited range of motion with pain.  See 38 C.F.R. § 4.59.  However, the Board has also carefully considered the Veteran's lay statements regarding the failure of the March 2012 VA examiner to document his relevant symptoms including muscle spasms, constant use of a cane, and functional impact upon his ability to work.  His reports are consistent with VA treatment records during the period which also document symptoms of muscle spasms and use of a cane.  In particular, a March 2012 VA treatment record, shortly after the March 2012 VA examination, documents that the Veteran displayed a slightly antalgic gait and used a cane for ambulation.  

Based upon the above, the Board resolves any reasonable doubt in favor of the Veteran and finds that an increased 20 percent disability rating is warranted for cervical DJD from March 12, 2012, based upon muscle spasms severe enough to result in an abnormal gait.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; 4.81, DC 5242; Gilbert, supra.  


II.B.4.  From January 12, 2015

The Veteran was most recently afforded a VA examination regarding his cervical spine disability in January 2015.  The Veteran reported worsening radiating pain, numbness, stiffness, and headaches, with flare ups of increased headaches, numbness, stiffness, and pain, resulting in limitations upon his ability to drive at certain times and difficulty with resting or sleeping.  Initial range of motion testing of the cervical spine revealed the following findings: forward flexion to 15 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees, each with pain at the endpoint.  There was no additional loss in range of motion upon repetition.  The examiner documented the following function impairment:  less movement than normal and pain upon movement.  There was pain and tenderness upon palpation of the neck, without guarding or muscle spasm.  Muscle strength testing was normal, without atrophy or IVDS.  The Veteran was noted to require constant use of cane, and the examiner noted functional impact upon his ability to work, including that his neck pain limited nodding and turning of his neck.  

VA treatment records from February 2015 contain MRI findings which document that there was no acute fracture or subluxation and no abnormal cord signal of the Veteran's cervical spine.  The impression was degenerative changes of the cervical spine, most prominent at C6-7 with moderate to severe right neural foraminal narrowing and at C5-6 with moderate right neuroforaminal narrowing at C2-3 with moderate left neural foraminal narrowing, with a recommendation for further evaluation and treatment of the Veteran's neck pain.  

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 30 percent for cervical DJD from January 12, 2015.  

An increased 40 percent disability rating under DC 5242 requires unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242.  Such impairment was simply not documented during the rating period.  Upon VA examination in January 2015, forward flexion of the cervical spine was from 0 to 15 degrees with pain; however, there was no finding of unfavorable ankylosis.  Moreover, the Veteran did not have any documented type of spinal ankylosis required for an increased 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected cervical spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician as a result of IVDS; indeed, the January 2015 VA examiner documented that there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

As above, the Veteran is competent to report his observable symptoms, including neck pain.  See Layno, supra.  Although the continued to report ongoing neck pain during the rating period, such pain is contemplated by the assigned 30 percent disability rating for limited range of motion with pain.  See 38 C.F.R. § 4.59.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 30 percent from January 12, 2015.  

The probative and detailed findings of the January 2015 VA examiner, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document the Veteran's cervical range of motion, with complaints of painful motion.  Thus, the Board finds that the assigned 30 percent disability rating is appropriate to compensate the Veteran for his cervical spine disability which resulted in some limitation of motion with pain from January 12, 2015.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 30 percent from January 12, 2105.  The preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for cervical DJD from January 12, 2015, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) and cervical DJD for any period on appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular criteria are adequate to rate the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) and cervical DJD for all periods on appeal.  In other words, the Veteran does not have any symptoms from his service-connected hearing disabilities that are unusual or are different from those contemplated by the schedular rating criteria.  To the extent that the Veteran has reported symptomatology would meet the first criteria of Thun, such as headaches resulting from his neck pain, the Board finds that the Veteran has not exhibited other related factors such as marked interference with employment or frequent periods of hospitalization attributable to such symptomatology for any period on appeal.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) and cervical DJD, and the Board is not required to remand the matters for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

Finally, the evidence does not indicate that the Veteran's diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) and cervical DJD specifically have rendered him unemployable.  VA examiners have not documented functional impact upon his ability to work as a result of his intestinal disability, and while some functional impact, specifically limitation of motion, was documented as a result of his cervical spine disability, there is no indication that such functional limitation completely precludes the Veteran from securing or following a substantially gainful occupation.  Additionally, the Board has considered SSA disability records from April 2010 which document that the Veteran is disabled due to various conditions, including disabilities of the neck, back, tinnitus, and diverticulosis.  In particular, the SSA administrative law judge (ALJ) also documented that the Veteran had the functional capacity to perform sedentary work, but that his back, neck, and the side effects from numerous medications precluded full-time employment.  As such, while there is evidence that the Veteran is precluded from full-time employment, such limitation was not specifically and solely attributed to his diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) and cervical DJD.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A compensable initial disability rating for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) prior to April 27, 2010 is denied.  

An increased 30 percent disability rating, but no higher, for diverticulitis with inflammatory bowel disease (colitis of sigmoid colon) is granted from December 9, 2010.  

An increased initial disability rating for cervical DJD in excess of 10 percent prior to April 27, 2010, in excess of 30 percent from April 27, 2010, and in excess of 30 percent from January 12, 2015, is denied.  

An increased disability rating of 20 percent for cervical DJD is granted from March 12, 2012.  


REMAND

Although the Board sincerely regrets the additionally delay, a remand is required in this case to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide the Veteran's claims.  


I.  Bilateral Hearing Loss

VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  

VA treatment records document audiology consultations in April 2008 and March 2009.  Notably, puretone test results were obtained, but such results were not recorded so as to allow for review by the Board.  For example, the April 2008 audiology note indicates that testing results indicated improved puretone sensitivity, and that audiometric results were available in the Computerized Patient Record System (CPRS).  Likewise, the March 2009 audiology note documents the Veteran's report that his hearing was getting worse, and that the results of puretone audiometric testing were available for review in CPRS.  The Board, however, does not have access to the CPRS database to consider these results, which are clearly relevant and should therefore be obtained upon remand.  


II.  Issuance of SOC

As noted in the Introduction above, an April 2014 RO decision denied the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013, entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear, and entitlement to service connection for osteopenia/loss of bone density.  The Veteran subsequently submitted a timely NOD in March 2015.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding the denial of his claims of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013, entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear, and entitlement to service connection for osteopenia/loss of bone density, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the March 2015 NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the issues of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013, entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear, and entitlement to service connection for osteopenia/loss of bone density to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's relevant VA treatment records, including the results of audiometric testing conducted in April 2008 and March 2009, and any other outstanding records (including CPRS records) related to the Veteran's bilateral hearing loss disability.  Any documents received by VA should be associated with the record and any negative responses should be properly documented.  

2.  After the above development, readjudicate the claim of entitlement to a compensable disability rating for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the matter to the Board for further appellate review, if otherwise in order.  

3.  Additionally, issue an SOC addressing the issues of entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity with sciatic nerve involvement, from February 13, 2013, entitlement to an increased disability rating in excess of 40 percent for degenerative arthritis as a progression of L4-L5 disc bulge with midline annular tear, and entitlement to service connection for osteopenia/loss of bone density.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal as to those issues, return the matters to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


